TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2021



                                      NO. 03-17-00490-CV


   Texas Industrial Energy Consumers, Cities Advocating Reasonable Deregulation, and
                       Office of Public Utility Counsel, Appellants

                                                 v.

Public Utility Commission of Texas and Southwestern Electric Power Company, Appellees




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES TRIANA, KELLY, AND JONES
    REVERSED AND REMANDED ON REMAND -- OPINION BY JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 16, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to the

Public Utility Commission for further proceedings. Appellants shall bear one-half the costs

relating to this appeal, and appellees shall bear one-half the costs relating to this appeal, both in

this Court and in the court below.